Case 1:19-cv-00894-JTN-SJB ECF No. 62-2 filed 05/27/20 PagelD.3240) Page GB?

May 27, 2020 11:39 AM

CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

UNITED STATES DISTRICT COURT BY: _kw Scanned: Kw /S/QT

FOR THE WESTERN DISTRICT OF MICHIGAN

WILLIAM G. WIZINSKY
Plaintiff,

Vv.

LEELANAU COUNTY, PAUL HUNTER,
STEVE PATMORE, DOUG SCRIPPS,
DENISE DUNN, DEBORAH VANPELT,
GARY FREDRICKSON,
GAYLEN LEIGHTON, TODD HOOGLAND,
DICK KOENIG, PETER WOLCOTT,
NORM GOLM and BRIGID HART

Defendants.

/

 

William G. Wizinsky,

Plaintiff In Pro Per,

(until representation is retained)
250 Pleasant Cove Drive

Novi, Michigan 48377

(248) 219-1225

wwizinsky@aol.com

RUNNING, WISE & FORD, PLC
By: Michael I. Conlon

Attorneys for Defendants Hoogland,
Golm, Koenig, Hart and Wolcott
326 E. State Street

Traverse City, MI 49684

(231) 946-2700

mic@runnningwise.com
/

Case No. 1:19-cv-894
Hon. Janet T. Neff
Magistrate Judge Sally J. Berens

ROSATI SCHULTZ JOPPICH

& AMTSBUECHLER PC

By: Matthew Zalewski

Attorneys for Defendants

Leelanau County and Paul Hunter
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331-3550
(248) 489-4100/FAX(248) 489-1726
mzalewski@rsjalaw.com

BAUCKHAM, SPARKS, THALL,
SEEBER & KAUFMAN, P.C.
By: T. Seth Koches
Attorneys for Defendants Patmore,
Scripps, Dunn, Van Pelt,
Federickson & Leighton
470 W. Centre Ave. Suite A
Portage, MI 49024
(269) 382-4500
koches@michigantownshiplaw.com

LIST OF EXHIBITS FOR PLAINTIFF’S MOTIONS; FOR DECLARITORY FOR THE
JUDGEMENT; FEDERAL DISTRICT COURT TO HEAR PLAINTIFF’S ENTIRE
CASE BASED ON THE DOCTRINE OF PENDANT JURISDICTION AND
SUPPLEMENTAL JURISDICTION PER 28 U.S.C. § 1367 AND FOR LEAVE TO
AMEND COMPLAINT TO TO ADD COUNTS OF 42 CODES 1985 (3), AND 42 U.S.C. §

1981(a) and AMEND ALL COUNTS TO FALL UNDER 42 U.S.C. 1983 (1970) (1988).
Case 1:19-cv-00894-JTN-SJB ECF No. 62-2 filed 05/27/20 PagelD.3221 Page 2of5

10.

11.

12.

13.

14.

15.

16.

. Affidavit of William G. Wizinsky for this Motion/Brief as Testimony.

Email from Wizinsky to Patmore, where Patmore was aware of a Building Permit is to be
issued.

June 22, 2017 Building Department Citation.

January 6",2020 Written Argument read into the record at the Hearing as Oral Argument.

. May 4", 2020 Written Argument read into the record at the Hearing as Oral Argument.

July 11, 2018 issuance of Certificate of Occupancy by the County Building Department.
September 11, 2018 Closed Township Board Meeting; Agenda and Minutes depicting
violation of the Open Meeting Act and denial of Plaintiff's Due process Rights and Ex
Parte Contact.

2015 Health Department Letter issued based on a fraudulent Complaint without
investigation.

2016 Email to Wizinsky By Health Department closing complaint.
Emails between Hubbel and Crawford confirming compliance with Health Department
and carries in water and a chemical toilet was acceptable to meet Health Codes. Email

from Crawford to confirming installation of chemical toilet is approved.

William G. Wizinsky Affidavit showing reason for signing Settlement Agreement under
duress.

Ann M. Wizinsky Affidavit showing reason for signing Settlement Agreement under
duress.

The Circuit Courts Opinion and Order from the January 6", 2020 Hearing.

Email showing Transcript would be completed in 10 days after payment, yet still waiting
for it as this is written.

Leelanau County “Requirements for a Building Permit” depicting a permit cannot be
issued without zoning and health approval.

2018 Tax Statement depicting Wizinsky Home Is a Home because it is taxed as a Home.
Case 1:19-cv-00894-JTN-SJB ECF No. 62-2 filed 05/27/20 PagelD.3222 Page 3of5

17.

18.

19.

20.

21

22h

23.

24.

25.

26.

2h

28.

29.

30.

31.

32.

33.

34.

Wizinsky email to the Shores telling them they were violating the law by interfering in
Wizinsky’s business.

The Shores Protective Restrictions, Section 30. Contractual Due Process Requirement.
Article requiring Due Process by HOA with case law examples.

Email to Popps Excavating with fraudulent “Cease and Desist’ letter confirming unlaw
interference in Business Relationship.

. Approval of the Shores to “protect the structural integrity of the structure”.

Email from Wizinsky to The Shores concerning blockade threat.

Email from Wizinsky to The Shores concerning conclusion and compliance with
agreement ending this fight.

Steve Patmore 7/19/17 Email to Chet Janik, Ty Wessel concerning Wizinsky Land Use
Permit Application. State a few days, took five months to respond.

Patmore’s 12/12 2017 response to Wizinsky Land Use Permit which was attached to the
Certificate of Occupancy.

Patmore had full knowledge Wizinsky was taxed as a house in June 2017.

Article concerning Constitutional Due Process and how it directly affects Zoning; written
by Mary Ann Heidemann, Michigan State University.

Article describes the importance of Exparte Contacts in Zoning written by: Gary
D. Taylor, Iowa State University.

Open Meeting Act (excerpts)

Michigan Zoning Enabling Act (excerpts)

Defendants Shores/Township Mutual Release

Leelanau County Zoning Ordinances (excerpts)

Email showing filing of plans in 2015 with sealed plans and engineering letter.

1992 Approval of The Shores
Case 1:19-cv-00894-JTN-SJB ECF No. 62-2 filed 05/27/20 PagelD.3223 Page 4of5

35.

36.

37.

38.

39.

40

41.

42.

43.

44.

45.

46.

47.

48.

49,

50.

S|.

52.

1992 Approval of County with issuance of Building Permit
1992 Approval of Township with zoning, issuance of Land Use Permit

1992 Inspection approving Foundation and Structural depicting approval of all zoning
issues.

June 22, 2017 Patmore Letter, internal document to attendees of meeting stating a New
Land Use Permit was required if Wizinsky tore down his home and rebuilt it.

2018 Approved Plans showing Patmore required changes to use the 1992 Land Use
Permit requiring the deck and stairs removed, thereby no zoning violation existed.

. Memo To File written by Steve Patmore dated 6/22/2017 Meeting Notes about denial of

issuance of a permit and conspiracy to defraud.

Chet Janik email June 22, 2017 to Steve Haugen showing public officials’ interference in
the permit process, a due process violation.

The 2019 Settlement Agreement based on fraud and signed under duress.
Defendant Paul Hunter sent an email to Plaintiff that he wanted to inspect Plaintiffs
Fireplace again. This was a coordinated ENTRAPMENT PLAN.

Fireplace approval inspection with scheduled date, to give to the Shores/Township to
coordinate date Wizinsky would be on property.

2018 Private Investigator Report coordinate with County ensuring Wizinsky is on the
property.

Independent Compliance Review by Josh Mills a Zoning Official in Benzie County
Wizinskys Mutual Release as promised in mediation.

Plaintiff's Temporary Attorney Appearance.

Affidavit of Temporary Attorney showing he was never properly served.

Temporary Attorney Withdrawals from Case.

Wizinsky on the week of Labor Day passed out Brochures with Settlement Agreement.

Count | of Circuit Court Complaint Filing alleged “zoning violations.”

4
Case 1:19-cv-00894-JTN-SJB ECF No. 62-2 filed 05/27/20 PagelD.3224 Page 5of5

53. 2018 Building Permit
54. Jan. 8, 2018 Application for Permit

55. Dec. 14, 2017 Zoning/Building Solution for Lot 11. Email from Steve Patmore approving
use of 1992 Land Use Permit if stairs put inside.

56. Plaintiff's Response Dec. 14, 2017 shortly after in an email.
